DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/17/2022, the following represents the changes from the previous claims: Claims 1, 9, 17, and 23 were amended. Claims 1-3, 9-11, 17, 18, and 20-23 are presented for examination. 
  
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zink, Jr. (US Patent Publication 2012/0066953) in view of Lindaman (US Patent Publication 2001/0004812).
a. Regarding claim 1, Zink teaches a motion cone for a decoy comprising a cone structure 43 having a first end and a second end defining a cavity 45 between the first and the second end [funnel 43 has an conical shaped inner surface or face 45 with a relatively large lower end 47 which tapers inwardly and to a relatively small upper end 49 so that when the upper end 39 of the stake 15 enters the aperture 23 in the bottom of the decoy body 13, it will engage the inner face 45 of the funnel 43 at the relatively large lower end 47 and slide upward and inwardly along the inner face 45 to the relatively small upper end 49 [0040]], cone structure 43 including a cylindrical portion proximate the second end and presenting a top portion enclosing the cavity at the second end [FIG. 6]; and a funnel-shaped portion proximate the first end and presenting an opening to the cavity [FIG. 6], wherein a cross sectional area of the cavity decreases along the funnel-shaped portion in relation to a distance from the opening toward the cylindrical portion [FIG. 6], wherein cone structure 43 is positioned within decoy 11 [FIG. 3], wherein the top portion of the cylindrical portion includes an interior surface shaped to movably support decoy 11 on stake 15 end 39 [FIG. 6], and wherein decoy 11 is rotatable relative to stake end 39 [stake 15 has an upper end 39 for rotatably supporting the decoy body 13 (see FIGS. 6 and 9) [0039]]. 
Zink does not specifically teach the interior surface includes a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end. Lindaman teaches an interior surface [Stake 28 comprises a tubular portion, namely a hollow cylinder [0056]] that includes a plurality of motion-limiting flanges 62 [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]] that extend from the interior surface into the cavity [protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]] to directly interface with rib 34 [Stop 62 can be formed in any of various ways which reduce the inside diameter of the tubular portion to less than the width of the blade-like spring 34, and therefore provide an angular stop. When the blade-like spring 34 rotates back and forth, it encounters the stop 62 on one and then the other side of the blade-like spring, in each case at the limits of its angular span [0056]] extending outwardly from stake end 26 [shaft 26 holding the spring [0050] FIGS. 5-6] for the purpose of providing a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink to include the interior surface with a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end as taught by Lindaman because doing so would have provided a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation. 
b. Regarding claim 21, Zink in view of Lindaman teaches (references to Zink) the motion cone of claim 1 having an interior side surface of the cylindrical portion [FIG. 6]. Zink in view of Lindaman teaches (references to Lindaman) the motion cone of claim 1 wherein the plurality of motion-limiting flanges 62 extend outwardly from an interior side surface of a cylindrical portion 62 [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]].
c. Regarding claim 22, Zink in view of Lindaman teaches (references to Lindaman) the motion cone of claim 1 having a plurality of motion-limiting flanges 62 equidistantly spaced about the cavity [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]; Two creases or other radial indentations of the inside diameter can be provided at angularly spaced positions to define the rotational limits [0073]]. Zink in view of Lindaman does not specifically teach exactly three motion-limiting flanges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink in view of Lindaman to include exactly three motion-limiting flanges because doing so would have provided motion-limiting flanges at angularly spaced positions to define desired rotational limits of the decoy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  
d. Regarding claim 23, Zink in view of Lindaman teaches (references to Lindaman) the motion cone of claim 22 wherein motion-limiting flanges 62 limit the maximum possible rotation of the decoy body [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]; Two creases or other radial indentations of the inside diameter can be provided at angularly spaced positions to define the rotational limits [0073]] to 120 degrees [the relative dimensions shown in FIG. 8, which are merely exemplary, the permitted angular span is about 120 degrees [0058]]. Zink in view of Lindaman does not specifically teach exactly three motion-limiting flanges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink in view of Lindaman to include exactly three motion-limiting flanges because doing so would have provided motion-limiting flanges at angularly spaced positions to define desired rotational limits of the decoy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

4. 	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zink, Jr. (US Patent Publication 2012/0066953) in view of Lindaman (US Patent Publication 2001/0004812) as applied to claim 1 above, and further in view of Lundgren (US 2,256,778).
	a. Regarding claim 2, Zink in view of Lindaman teaches (references to Zink) the motion cone of claim 1 having cone structure 43. Zink in view of Lindaman does not specifically teach tabs for mounting the cone structure on a bottom of the decoy. Lundgren teaches tabs 24 for mounting cone structure 8 on a bottom of decoy 1 [a bottom plate 23 which fits tightly about the strut and is formed with tongues 24 which extend upwardly along side walls of the strut. These tongues are cut from the central portion of the bottom plate and when bent upwardly, form an opening 25 to receive the strut, col. 3 lines 11-18] for the purpose of providing the decoy with tabs which extend upwardly along side walls of the cone structure that form an opening to receive the motion cone on the bottom of the decoy so that the motion cone structure will be firmly held in place and reinforce the decoy body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink in view of Lindaman to include tabs for mounting the cone structure on a bottom of the decoy as taught by Lundgren because doing so would have provided the decoy with tabs which extend upwardly along side walls of the motion cone that form an opening to receive the cone structure on the bottom of the decoy so that the motion cone structure will be firmly held in place and reinforce the decoy body.  
	b. Regarding claim 3, Zink in view of Lindaman teaches (references to Zink) the motion cone of claim 2 having the interior surface [FIG. 6]. Zink further teaches the interior surface comprises a concave portion [the concave upper end 49 of the funnel 43 [0042] FIG. 6].

5. 	Claims 9-11, 17, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zink, Jr. (US Patent Publication 2012/0066953) in view of Lundgren (US 2,256,778) and Lindaman (US Patent Publication 2001/0004812).
a. Regarding claim 9, Zink teaches a decoy 11 comprising a decoy body 13 having a bottom; and a motion cone structure 43 comprising a first end and a second end defining a cavity 45 between the first end and the second end [funnel 43 has an conical shaped inner surface or face 45 with a relatively large lower end 47 which tapers inwardly and to a relatively small upper end 49 so that when the upper end 39 of the stake 15 enters the aperture 23 in the bottom of the decoy body 13, it will engage the inner face 45 of the funnel 43 at the relatively large lower end 47 and slide upward and inwardly along the inner face 45 to the relatively small upper end 49 [0040]]; a cylindrical portion proximate the second end and presenting a top portion enclosing the cavity at the second end [FIG. 6]; and a funnel-shaped portion proximate the first end and presenting an opening to the cavity [FIG. 6], wherein a cross sectional area of the cavity decreases along the funnel-shaped portion in relation to a distance from the opening toward the cylindrical portion [FIG. 6], wherein the motion cone structure is positioned within decoy 11, wherein the top portion of the cylindrical portion includes an interior surface that is shaped to movably support decoy 11 on stake 15 end 39 and decoy 11 is rotatable relative to stake end 39 [stake 15 has an upper end 39 for rotatably supporting the decoy body 13 (see FIGS. 6 and 9) [0039]].
Zink does not specifically teach a motion cone structure mounted at the bottom of the decoy body. Lundgren teaches motion cone structure 8 mounted at the bottom of decoy body 1 [a bottom plate 23 which fits tightly about the strut and is formed with tongues 24 which extend upwardly along side walls of the strut. These tongues are cut from the central portion of the bottom plate and when bent upwardly, form an opening 25 to receive the strut, col. 3 lines 11-18] for the purpose of providing the decoy with a motion cone structure in which a supporting stake for the decoy is mounted at the bottom of the decoy body so that the motion cone structure will be firmly held in place and reinforce the decoy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink to include a motion cone structure mounted at the bottom of the decoy body as taught by Lundgren because doing so would have provided the decoy with a motion cone structure in which a supporting stake for the decoy is mounted at the bottom of the decoy body so that the motion cone structure will be firmly held in place and reinforce the decoy body.
Zink in view of Lundgren does not specifically teach the interior surface includes a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end. Lindaman teaches an interior surface [Stake 28 comprises a tubular portion, namely a hollow cylinder [0056]] that includes a plurality of motion-limiting flanges 62 [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]] that extend from the interior surface into the cavity [protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]] to directly interface with rib 34 [Stop 62 can be formed in any of various ways which reduce the inside diameter of the tubular portion to less than the width of the blade-like spring 34, and therefore provide an angular stop. When the blade-like spring 34 rotates back and forth, it encounters the stop 62 on one and then the other side of the blade-like spring, in each case at the limits of its angular span [0056]] extending outwardly from stake end 26 [shaft 26 holding the spring [0050] FIGS. 5-6] for the purpose of providing a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink in view of Lundgren to include the interior surface with a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end as taught by Lindaman because doing so would have provided a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation.
b. Regarding claim 10, Zink in view of Lundgren and Lindaman teaches (references to Zink) the motion cone of claim 9 having motion cone structure 43. Zink in view of Lundgren and Lindaman does not specifically teach tabs for mounting the motion cone structure flush with the bottom of the decoy. Lundgren teaches tabs 24 for mounting motion cone structure 8 flush with the bottom of decoy 1 [a bottom plate 23 which fits tightly about the strut and is formed with tongues 24 which extend upwardly along side walls of the strut. These tongues are cut from the central portion of the bottom plate and when bent upwardly, form an opening 25 to receive the strut, col. 3 lines 11-18] for the purpose of providing the decoy with tabs which extend upwardly along side walls of the motion cone that form an opening to receive the motion cone structure on the bottom of the decoy so that the motion cone structure will be firmly held in place and reinforce the decoy body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink to include tabs for mounting the motion cone flush with the bottom of the decoy as taught by Lundgren because doing so would have provided the decoy with tabs which extend upwardly along side walls of the motion cone that form an opening to receive the motion cone on the bottom of the decoy so that the motion cone structure will be firmly held in place and reinforce the decoy body.
c. Regarding claim 11, Zink in view of Lundgren and Lindaman teaches (references to Zink) the motion cone of claim 10 having the interior surface [FIG. 6]. Zink further teaches the interior surface comprises a concave portion [the concave upper end 49 of the funnel 43 [0042] FIG. 6].
d. Regarding claim 17, Zink teaches a moving decoy system comprising a decoy body 13 having a bottom; a stake 15 having a stake end  39 [stake 15 has an upper end 39 for rotatably supporting the decoy body 13 (see FIGS. 6 and 9) [0039]] and a motion cone structure 43 comprising a first end and a second end defining a cavity 45 between the first end and the second end [funnel 43 has an conical shaped inner surface or face 45 with a relatively large lower end 47 which tapers inwardly and to a relatively small upper end 49 so that when the upper end 39 of the stake 15 enters the aperture 23 in the bottom of the decoy body 13, it will engage the inner face 45 of the funnel 43 at the relatively large lower end 47 and slide upward and inwardly along the inner face 45 to the relatively small upper end 49 [0040]], the motion cone structure including a cylindrical portion proximate the second end and presenting a top portion enclosing the cavity at the second end [FIG. 6] and a funnel-shaped portion proximate the first end and presenting an opening to the cavity [FIG. 6], wherein a cross sectional area of the cavity decreases along the funnel-shaped portion in relation to a distance from the opening toward the cylindrical portion [FIG. 6], wherein motion cone structure is positioned within decoy 11, wherein the top portion of the cylindrical portion includes an interior surface that is shaped to movably support decoy 11 on stake end and decoy 11 is rotatable relative to stake end 39 [stake 15 has an upper end 39 for rotatably supporting the decoy body 13 (see FIGS. 6 and 9) [0039]].
Zink does not specifically teach a motion cone structure mounted at the bottom of the decoy body. Lundgren teaches motion cone structure 8 mounted at the bottom of decoy body 1 [a bottom plate 23 which fits tightly about the strut and is formed with tongues 24 which extend upwardly along side walls of the strut. These tongues are cut from the central portion of the bottom plate and when bent upwardly, form an opening 25 to receive the strut, col. 3 lines 11-18] for the purpose of providing the decoy with a motion cone structure in which a supporting stake for the decoy is mounted at the bottom of the decoy body so that the motion cone structure will be firmly held in place and reinforce the decoy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink to include a motion cone structure mounted at the bottom of the decoy body as taught by Lundgren because doing so would have provided the decoy with a motion cone structure in which a supporting stake for the decoy is mounted at the bottom of the decoy body so that the motion cone structure will be firmly held in place and reinforce the decoy body.
Zink in view of Lundgren does not specifically teach the interior surface includes a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end. Lindaman teaches an interior surface [Stake 28 comprises a tubular portion, namely a hollow cylinder [0056]] that includes a plurality of motion-limiting flanges 62 [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]] that extend from the interior surface into the cavity [protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]] to directly interface with rib 34 [Stop 62 can be formed in any of various ways which reduce the inside diameter of the tubular portion to less than the width of the blade-like spring 34, and therefore provide an angular stop. When the blade-like spring 34 rotates back and forth, it encounters the stop 62 on one and then the other side of the blade-like spring, in each case at the limits of its angular span [0056]] extending outwardly from stake end 26 [shaft 26 holding the spring [0050] FIGS. 5-6] for the purpose of providing a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion cone taught by Zink in view of Lundgren to include the interior surface with a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end as taught by Lindaman because doing so would have provided a decoy that can be carried on a mounting with an interior surface that includes a plurality of motion-limiting flanges extending from an interior surface into a cavity to interface with a rib extending outwardly from the stake end so the decoy may be caused to rotate by the wind over a span that is limited to less than a full revolution, including angles of 90 degrees or less, for a simulative motion that appears less artificial than unlimited free rotation.
e. Regarding claim 18, Zink in view of Lundgren and Lindaman teaches (references to Zink) the motion cone of claim 17 having the interior surface [FIG. 6]. Zink further teaches the interior surface comprises a concave portion [the concave upper end 49 of the funnel 43 [0042] FIG. 6].
f. Regarding claim 20, Zink in view of Lundgren and Lindaman teaches (references to Zink) the motion cone of claim 17 having stake end 39. Zink further teaches stake end 39 includes a ring-shaped upper surface 60 [upper end 33 of the stake 15 preferably has a concave surface 60 [0042]] that contacts the interior surface of motion cone structure 43 [pivot member 59 is formed by a concave surface in the upper end 49 of the inner face 45 of the funnel 43 [0042] FIG. 6].

Response to Arguments
6.	Applicant’s arguments from the response filed on 08/17/2022, see pages 6-7, with respect to the rejection of claims 1, 9, and 17 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	There is no motivation to combine the teachings of Lindaman with Zink because the claimed "interior surface" refers back to an "interior surface" of a top portion of a cylindrical portion located at the second end of a cone structure. The claimed "motion-limiting flanges" extend from this "interior surface" into a cavity of the cone structure. Lindaman teaches that a decoy support stake 28 includes a stop 62 in the stake 28 that encounters a blade-like spring 34, which is completely housed within the stake 28 (see FIG. 7), as the blade-like spring 34 rotates back and forth with the stop 62 limiting the angular rotation of the stake 28, see para. [0056]; nails, pins or a flap can also extend into the interior of the stake 28 to serve as a stop. The Examiner suggests that this decoy support stake 28 can be inserted into the cone of Zink and, thus, meet the limitations of Applicant's claim 1.
Neither Zink, Lindaman, nor Lundgren teaches how a top portion of a cone might be modified to provide a motion-limiting flange that extends into the cavity of the cone to interface with a rib extending from a stake end as set forth in Applicant's claim 1. Notably, just inserting the decoy support stake 28 into the funnel 43 (e.g., cone) of Zink does not result in any type of flange extending from a top portion of a cone to interface with a stake. Applicant's claim requires interfacing components that include: (1) a cone with a flange extending from a surface therein and (2) a stake with rib extending therefrom while the interfacing components Lindaman in combination with Zink provides only a stake interfacing with a spring of the stake, 1.e., there is no cone interface. As such, all elements of the pending claims are not found within the combined teachings of the references.
Even if one were to presume that the decoy support stake of Lindaman could be inserted into the funnel 43 (e.g., cone) of Zink and that the decoy support stake of Lindaman would operate to limit the angular rotation of Zink, the intended operation of Zink (which is that of a s/ot 63 of a funnel 43 interfacing with an arm member 67 of a stake 15 to limit rotation, see FIGS. 6-7 of Zink) is destroyed. 
	Examiner respectfully disagrees. Examiner has not suggested the entire decoy support stake 28 be inserted into the cone of Zink. Zink teaches cone structure 43 is positioned within decoy 11 [FIG. 3], wherein the top portion of the cylindrical portion includes an interior surface shaped to movably support decoy 11 on stake 15 end 39 [FIG. 6], and wherein decoy 11 is rotatable relative to stake end 39 [stake 15 has an upper end 39 for rotatably supporting the decoy body 13 (see FIGS. 6 and 9) [0039]]. Lindaman teaches an interior surface [Stake 28 comprises a tubular portion, namely a hollow cylinder [0056]] that includes a plurality of motion-limiting flanges 62 [At least one stop 62 is formed in the stake part 28 as shown in FIGS. 7 and 8 [0055]; Fasteners such as screws or rivets or other structures can be mounted to protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]; Alternatively, an inward protrusion such as a nail, pin, flap etc. can be used to stop the rotation of the blade [0072]] that extend from the interior surface into the cavity [protrude inwardly from the wall of the tubular portion of the stake part 28, so as to extend radially inwardly sufficiently to form stop 62 [0058]] to directly interface with rib 34 [Stop 62 can be formed in any of various ways which reduce the inside diameter of the tubular portion to less than the width of the blade-like spring 34, and therefore provide an angular stop. When the blade-like spring 34 rotates back and forth, it encounters the stop 62 on one and then the other side of the blade-like spring, in each case at the limits of its angular span [0056]] extending outwardly from stake end 26 [shaft 26 holding the spring [0050] FIGS. 5-6]. Rather than the entire decoy support stake being inserted into the cone of Zink, it would have been obvious to one skilled in the art to modify the top portion of the cylindrical portion that includes an interior surface shaped to movably support decoy 11 on stake 15 end 39 taught by Zink to include only the plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with rib of Lindaman. It is within the ability of one skilled in the art to modify the interior surface of the motion cone taught by Zink to include a plurality of motion-limiting flanges that extend from the interior surface into the cavity to directly interface with a rib extending outwardly from the stake end as taught by Lindaman and Applicant has supplied no evidence that there is no reasonable expectation of success. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                                /PETER M POON/Supervisory Patent Examiner, Art Unit 3643